Name: Commission Regulation (EEC) No 2467/86 of 31 July 1986 amending for the third time Regulation (EEC) No 2102/84 on harvest, production and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  food technology;  information technology and data processing;  agricultural activity;  Europe
 Date Published: nan

 1 . 8 . 86 No L 211 / 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2467/86 of 31 July 1986 amending for the third time Regulation (EEC) No 2102/84 on harvest, production and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 28 (4), 40 (6), 41 (7) and 65 thereof, Whereas Article 15 of Commission Regulation (EEC) No 2102/84 (3), as last amended by Regulation (EEC) No 2391 /85 (4), provides that, in the light of specific produc ­ tion structures and the administrative difficulties found in Greece, certain categories of producers in that Member State should be exempted from the obligation to make harvest declarations for the 1984/85 and 1985/86 wine ­ growing years ; whereas, in view of the current situation , this exemption should be extended for a further wine ­ growing year ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In the first subparagraph of Article 15 of Regulation (EEC) No 2102/84, 'for the 1984/85 and 1985/86 wine ­ growing years' is replaced by 'for the 1984/85, 1985/86 and 1986/87 wine-growing years'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 39 . (3) OJ No L 194, 24. 7 . 1984, p. 1 . (4) OJ No L 225, 23 . 8 . 1985, p. 14 .